 
 
II 
110th CONGRESS 1st Session 
S. 1682 
IN THE SENATE OF THE UNITED STATES 
 
June 22, 2007 
Ms. Snowe (for herself and Mrs. Lincoln) introduced the following bill; which was read twice and referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to improve the management of medical care for members of the Armed Forces, to improve the speed and efficiency of the physical disability evaluation system of the Department of Defense, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Servicemembers' Healthcare Benefits and Rehabilitation Enhancement Act of 2007. 
2.Improvements to medical and dental care for recovering service members 
(a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1074k the following new section: 
 
1074l.Management of medical and dental care for recovering service members 
(a)Medical care managers
(1)The Secretary of Defense shall assign a medical care manager to each recovering service member. 
(2)
(A)The duties of the medical care manager shall include the following with respect to the recovering service member: 
(i)To assist in understanding the recovering service member’s medical status. 
(ii)To assist in receiving prescribed medical care. 
(iii)To conduct a review, at least once a week, of the recovering service member’s medical status. 
(B)The weekly medical status review described in subparagraph (A)(iii) shall be conducted in person with— 
(i)in the case the recovering service member is not incapacitated, the recovering service member; or 
(ii)in the case the recovering service member is incapacitated— 
(I)in the case a family member of the recovering service member is available, such family member; or 
(II)in the case a family member of the recovering service member is not available, an independent service member advocate from a veterans service organization. 
(3)Each medical care manager shall not be assigned at any one time to manage more than 17 recovering service members. 
(4)
(A)The Secretary of Defense shall establish a standard training and certification program and curriculum for medical care managers. 
(B)Successful completion of the training program and annual certification shall be required before a person may assume the duties of a medical care case manager. 
(b)Caseworkers
(1)The Secretary of Defense shall assign a caseworker to each recovering service member. 
(2)The duties of a caseworker shall include assisting each such recovering service member and their family members in obtaining all the information necessary for the following: 
(A)The recovery of such recovering service member from an injury or illness. 
(B)The transition of such recovering service member to civilian life or to other duties within the Department of Defense. 
(C)The receipt of benefits to which such recovering service member is entitled under the laws administered by the Secretary of Defense. 
(3)Each caseworker shall not be assigned at any one time to manage more than 34 recovering service members. 
(4)
(A)The Secretary of Defense shall establish a standard training and certification program and curriculum for caseworkers. 
(B)Successful completion of the training program and annual certification shall be required before a person may assume the duties of a caseworker. 
(5)Each caseworker shall report to the department-wide Ombudsman Office established by section 3 of the Servicemembers' Healthcare Benefits and Rehabilitation Enhancement Act of 2007. 
(c)Independent service member advocatesThe Secretary of Defense shall work to expand access to veterans service organizations to provide independent service member advocates to recovering service members that— 
(1)do not report to the Secretary of Defense; 
(2)advise recovering service members on issues related to the medical records and service records of such recovering service members; and 
(3)provide recovering service members with such information as may be necessary for such recovering service members to prepare for reviews by physical evaluation boards. 
(d)DefinitionsIn this section: 
(1)The term family member, with respect to a recovering service member, has the meaning given that term in section 411h(b) of title 37. 
(2)The term physical disability evaluation system means the Department of Defense system or process for evaluating the nature of and extent of disabilities affecting members of the armed forces (other than the Coast Guard) and comprised of medical evaluation boards, physical evaluation boards, counseling of members, and final disposition by appropriate personnel authorities, as operated by the Secretaries concerned, and, in the case of the Coast Guard, a similar system or process operated by the Secretary of Homeland Security. 
(3)The term recovering service member means a member of the armed forces, including a member of the National Guard or a Reserve, who is undergoing medical treatment, recuperation, or therapy, or is otherwise in medical hold or holdover status, for an injury, illness, or disease incurred or aggravated while on active duty in the armed forces. 
(4)The term veterans service organization means any organization organized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1074l. Management of medical and dental care for recovering service members.  . 
3.Establishment of Ombudsman Office for entire Department of Defense 
(a)EstablishmentThe Secretary of Defense shall establish within the Office of the Secretary of Defense a department-wide Ombudsman Office (in this subsection referred to as the Ombudsman Office). 
(b)FunctionsThe functions of the Ombudsman Office established under subsection (a) are— 
(1)to provide policy guidance to, and oversight of, the ombudsman offices in the military departments; and 
(2)to monitor the medical system of the Department of Defense, including the following: 
(A)The physical disability evaluation system. 
(B)The caseworkers, medical care managers, and independent advocates described in section 1074l of title 10, United States Code, as added by section 2 of this Act. 
(C)The condition of health care treatment facilities of the Department of Defense. 
(D)The transition of care for recovering service members from care provided by the Department of Defense to care provided by the Department of Veterans Affairs. 
4.Improvement of physical disability evaluation system, schedule for rating disabilities, and disability retirement evaluation 
(a)Improvement of physical disability evaluation systemSection 1222 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(d)Efforts To improve speed and efficiency of physical disability evaluation system
(1)The Secretary of Defense shall undertake efforts to improve the speed and efficiency of the physical disability evaluation system. 
(2)The Secretary of Defense shall place the physical evaluation boards of each military department under one command to make the physical disability evaluation system more expeditious. 
(3)In this subsection, the term physical disability evaluation system means the Department of Defense system or process for evaluating the nature of and extent of disabilities affecting members of the armed forces (other than the Coast Guard) and comprised of medical evaluation boards, physical evaluation boards, counseling of members, and final disposition by appropriate personnel authorities, as operated by the Secretaries concerned, and, in the case of the Coast Guard, a similar system or process operated by the Secretary of Homeland Security. . 
(b)Joint report on modernization of the schedule for rating disabilities in use by Department of Veterans AffairsNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a plan to update the schedule for rating disabilities in use by the Department of Veterans Affairs to reflect the effects of mental health disorders, including traumatic brian injury and post-traumatic stress disorder, on the modern workforce. 
(c)Retirement or separation for physical disability 
(1)In generalChapter 61 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1223.Members with multiple disabilitiesIn making a determination under this chapter, the Secretary concerned shall consider all of the disabilities, injuries, illnesses, or disease of a member incurred or aggravated while on active duty and consider the cumulative severity of all of those disabilities, injuries, illnesses, or diseases. . 
(2)Clerical amendmentThe table of sections at the beginning of chapter 61 is amended by adding at the end the following new item: 
 
 
1223. Members with multiple disabilities.  . 
(d)Prioritization of retirement processingThe Secretary of Defense shall establish a system for the prioritization of processing the separation of members of the Armed Forces. Such system shall place the highest priority on recovering service members. 
(e)No reduction in disability ratingOnce a disability rating is assigned by an informal physical evaluation board, the Secretary of Defense may not reduce such rating upon appeal. 
5.Establishment of medical record database 
(a)In generalThe Secretary of Defense shall establish a medical record database to track and record the medical status of all members of the Armed Forces. 
(b)Database designTo the extent practicable, the database established under subsection (a) shall be substantially the same as the Computerized Patient Record System of the Department of Veterans Affairs' Veterans Health Information Systems and Technology Architecture (VistA). 
(c)Access to Department of Defense medical record database by Department of Veterans AffairsThe Secretary of Defense shall make such system accessible to the Department of Veterans Affairs through the Joint Patient Tracking Application of the Department of Defense. 
(d)Privacy and securityThe Secretary of Defense shall— 
(1)ensure that the system conforms with all applicable privacy laws; and 
(2)take appropriate measures to ensure the security of the system. 
(e)Tracking of members of the Armed Forces and veterans with traumatic brain injury 
(1)Members of the Armed ForcesThe Secretary of Defense shall use the system established under subsection (a) to track members of the Armed Forces who have been diagnosed with traumatic brain injury. 
(2)VeteransThe Secretary of Veterans Affairs shall use the Veterans Health Information Systems and Technology Architecture (VistA) to track veterans who have been diagnosed with traumatic brain injury. 
6.Assessing the mental health of members of the Armed Forces before and after deployment in a combat theater 
(a)In generalThe Secretary of Defense shall assess the mental health of each member of the Armed Forces who is deployed to a combat theater, or who the Secretary expects to deploy to a combat theater, at least once during— 
(1)the 240-day period beginning 120 days before the date on which a member is deployed in a combat theater; 
(2)the 60-day period beginning on the date that such member returns from deployment in a combat theater; and 
(3)the predischarge physical of such member. 
(b)Testing of neurocognitive functioningA mental health assessment provided to a member in accordance with subsection (a)(1) shall test the neurocognitive functioning of such member. 
(c)Testing for traumatic brain injuryA mental health assessment provided to a member in accordance with paragraphs (2) and (3) of subsection (a) shall include a comprehensive screening for mild, moderate, and severe cases of traumatic brain injury. 
7.Report on access to private health careNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a report detailing plans to increase the role of eligible private sector rehabilitation providers in the provision of comprehensive post acute inpatient and outpatient rehabilitation by the Department of Veterans Affairs to members and former members of the Armed Forces with traumatic brain injury or post-traumatic stress disorder when the Department is unable to provide such services without the assistance. 
8.Notification to Congress of hospitalization of combat wounded service members 
(a)Notification requiredChapter 55 of title 10, United States Code, is further amended by inserting after section 1074l, as added by section 2 of this Act, the following new section: 
 
1074m.Notification to Congress of hospitalization of combat wounded members 
(a)Notification requiredThe Secretary concerned shall provide to the appropriate Members of Congress notification of the hospitalization of any recovering service member (within the meaning of section 1074l(d)(3) of this title) evacuated from a theater of combat to allow such Members of Congress to provide such recovering service member with assistance if necessary. 
(b)Appropriate MembersIn this section, the term appropriate Members of Congress, with respect to the member of the armed forces about whom notification is being made, means the Senators and the Members of the House of Representatives representing the States or districts, respectively, that include the member's home of record and, if different, the residence of the next of kin, or a different location as provided by the member. 
(c)Consent of member requiredThe notification under subsection (a) may be provided only with the consent of the member of the armed forces about whom notification is to be made. In the case of a member who is unable to provide consent, information and consent may be provided by next of kin. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1074m. Notification to Congress of hospitalization of combat wounded members.  . 
9.DefinitionsIn this Act: 
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— 
(A)the Committees on Armed Services and Veterans' Affairs of the Senate; and 
(B)the Committees on Armed Services and Veterans' Affairs of the House of Representatives. 
(2)Physical disability evaluation systemThe term physical disability evaluation system means the Department of Defense system or process for evaluating the nature of and extent of disabilities affecting members of the Armed Forces (other than the Coast Guard) and comprised of medical evaluation boards, physical evaluation boards, counseling of members, and final disposition by appropriate personnel authorities, as operated by the Secretaries of the military departments, and, in the case of the Coast Guard, a similar system or process operated by the Secretary of Homeland Security. 
(3)Recovering service memberThe term recovering service member means a member of the Armed Forces, including a member of the National Guard or a Reserve, who is undergoing medical treatment, recuperation, or therapy, or is otherwise in medical hold or holdover status, for an injury, illness, or disease incurred or aggravated while on active duty in the Armed Forces. 
(4)Combat theaterThe term combat theater means the geographical area outside the continental United States required by combat and support forces for the conduct of military operations. 
(5)NeurocognitiveThe term neurocognitive means of, relating to, or involving the central nervous system and cognitive or information processing abilities (thinking, memory, and reasoning), as well as sensory processing (sight, hearing, touch, taste, and smell), and communication (expression and understanding). 
 
